This cause is submitted on motion of plaintiff, appellee herein, to dismiss the appeal on the ground that no bill of exceptions was filed. After considering the assignments of error and the treatment of the errors assigned by defendant, appellant herein, in her brief, we conclude that a bill of exceptions will be required to exemplify the errors complained of. There being no bill of exceptions and the time within which a bill of exceptions may be filed having expired, the motion to dismiss the appeal will be sustained.
Motion sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 139